Case 2:20-cv-00534-CCC-MF Document 11 Filed 02/03/20 Page 1 of 6 PageID: 323




  Liza M. Walsh                                   Charles M. Lizza
  Tricia B. O’Reilly                              William C. Baton
  Selina M. Ellis                                 SAUL EWING ARNSTEIN & LEHR LLP
  WALSH PizzI O’REILLY FALANGA LLP                One Riverfront Plaza, Suite 1520
                                                  Newark, New Jersey 07102-5426
  100 Mulberry Street, 15th Floor                 (973) 286-6700
  Newark, NJ 07102                                clizza@saul.com
  (973) 757-1100                                  wbaton@saul.com
  Attorneys for Defendants                        Attorneys for Plaintffs
  Actavis Laboratories FL, Inc.,                  Merck Sharp & Dohme Corp.,
  Actavis Pharnza, Inc., and Teva                 Cubist Pharmaceuticals LLC,
  Pharmaceuticals USA, Inc.                       Optimer Pharmaceuticals LLc’,
                                                  MSD Investment Holdings (Ireland),
                                                  and MSD International GmbH

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                   x
  MERCK SHARP & DOHME CORP.,
  CUBIST PHARMACEUTICALS LLC,
  OPTIMER PHARMACEUTICALS LLC,                         Civil Action No. 20-534 (CCC)(MF)
  MSD INVESTMENT HOLDINGS
  (IRELAND), AND MSD INTERNATIONAL                     STIPULATION AND ORDER
  GMBH,                                                DISISfiSSING DEFENDANTS
                                                       ACTAVIS PHARMA, INC., AND TEVA
                               Plaintiffs,             PHARMACEUTICALS USA, INC.
                                                       WITHOUT PREJUJMCE
                        V.
                                                       (F lied Electronically)
  ACTAVIS LABORATORIES FL, INC.,
  ACTAVIS PHARMA, INC., and TEVA
  PHARMACEUTICALS USA, INC.,

                               Defendants.
                                                   x


         This stipulation is made by and between Plaintiffs Merck Sharp & Dohme Corp.

  (“Merck”), Cubist Pharmaceuticals LLC (“Cubist”), Optimer Pharmaceuticals LLC (“Optimer”),

 MSD Investment Holdings (Ireland) (“MSD Investment Ireland”), and MSD International GmbH

 (“MSD International”) (collectively, “Plaintiffs”) and Defendants Actavis Laboratories FL, Inc.,

 Actavis Pharma, Inc., and Teva Pharmaceuticals USA, Inc. (collectively, “Defendants”).
Case 2:20-cv-00534-CCC-MF Document 11 Filed 02/03/20 Page 2 of 6 PageID: 324




          WHEREAS, Plaintiffs filed suit against Defendants in the above-captioned case alleging

  patent infringement (the “Action”);

          WHEREAS, Plaintiffs also filed suit against Defendants making the same patent

  infringement allegations in the United States District Court for the Southern District of Florida in

  case number 1 :20-cv-202 1 7-UU (the “Florida Suit”);

          WHEREAS, Actavis Pharma, Inc. and Teva Pharmaceuticals USA, Inc. maintain that they

  are not proper defendants in this Action;

         WHEREAS, Plaintiffs disagree with the positions of Defendants stated above;

  WHEREAS, resolution of such disagreement by motion practice will consume time and expense

  that Plaintiffs and Defendants wish to avoid by entering into this stipulation;

             NOW THEREFORE, Plaintiffs and Defendants, by and through their respective

  undersigned counsel in the Action, and subject to the approval of the Court, stipulate and agree as

  follows:

          1.       Actavis Pharma, Inc. and Teva Pharmaceuticals USA, Inc., including all affiliates

  or subsidiaries thereof (collectively “the CERTAIN DEFENDANTS”), agree to be bound by any

  judgment, order, or decision including any injunction, rendered as to Actavis Laboratories FL,

  Inc. in the Action (including appeals) as if they were named defendants.

         2.        The CERTAIN DEFENDANTS agree that, to the extent they have in their

  possession, custody, or control information or materials that would be discoverable in the Action

  were they to remain as parties to the Action (“discovery”), they will search for and provide such

  discovery to Actavis Laboratories FL, Inc., and Actavis Laboratories FL, Inc. will produce such

  discovery in response to discovery requests served on Actavis Laboratories FL, Inc. in the Action

  as if it was its own. Plaintiffs may seek to depose employees of the CERTAIN DEFENDANTS




                                                   2
Case 2:20-cv-00534-CCC-MF Document 11 Filed 02/03/20 Page 3 of 6 PageID: 325




  by serving deposition notices on Actavis Laboratories FL, Inc., without the need for service of

  subpoenas, and Actavis Laboratories FL, Inc. agrees to accept service of such deposition notices.

  Any such noticed employees of the CERTAIN DEFENDANTS will appear for deposition and

  will testify and submit to the jurisdiction of this Court to resolve any discovery disputes

  associated with any such deposition without the need for (a) service of subpoenas or

  (b) adherence to the procedures of the Hague Convention or other methods of foreign service if

  located outside the United States. Actavis Laboratories FL, Inc. will also accept deposition

  notices pursuant to Fed. R. Civ. P. 30(b)(6) containing topics directed to information that may be

  held by the CERTAIN DEFENDANTS and any witness presented in response thereto shall

  investigate information in the possession, custody, or control of the CERTAIN DEFENDANTS if

  required. Actavis Laboratories FL, Inc. will, if requested, certify interrogatory responses

  containing information of Actavis Laboratories FL, Inc. or the CERTAIN DEFENDANTS. The

  CERTAIN DEFENDANTS further agree to be bound by resolution of discovery matters in the

  Action. For clarity, this paragraph does not constitute a waiver of any objections or defenses to,

  or any privilege or immunity from, the provision of discovery otherwise available to parties to an

  action under the federal Rules of Civil Procedure, the Federal Rules of Evidence, or any other

  applicable authority. Moreover, none of the foregoing shall be interpreted to limit Plaintiffs’

  rights to discovery against Actavis Laboratories FL, Inc.

         3.      Actavis Laboratories FL, Inc. submits and consents to personal jurisdiction for

 purposes of the Action only and, as such, will not move to dismiss the Action on grounds that the

 District Court for the District of New Jersey lacks jurisdiction over Actavis Laboratories FL, Inc.

 for purposes of the Action. Actavis Laboratories FL, Inc. also consents to proper venue in the

 District of New Jersey in the Action and, as such, will not move to change the venue of the




                                                   3
Case 2:20-cv-00534-CCC-MF Document 11 Filed 02/03/20 Page 4 of 6 PageID: 326




  Action. The CERTAiN DEFENDANTS submit and consent to the jurisdiction of this Court

  solely for purposes of enforcing this Stipulation, and to adjudicate or resolve any disputes

  whatsoever that may arise regarding its terms, interpretation, application, or requirements.

          4.     Plaintiffs hereby voluntarily dismiss without prejudice Actavis Pharma, Inc. and

  Teva Pharmaceuticals USA, Inc. pursuant to Fed. R. Civ. P. 41(a)(I)(A)(ii).

          5.     Plaintiffs agree to voluntarily dismiss the Florida Suit pursuant to Fed. R. Civ. P.

  41(a)(1)(A)(i) prior to the earliest date on which any of the Defendants must answer that

  complaint, subject to any extensions.

          6.     The terms of this stipulation are made without prejudice to the respective

  positions of Plaintiffs and Defendants as to whether Actavis Pharma, Inc. and Teva

  Pharmaceuticals USA, Inc. are proper defendants in the Action, and whether Actavis

  Laboratories FL, Inc. is subject to personal jurisdiction in this Court. The terms of this

  stipulation also cannot be used by Plaintiffs or Defendants to argue for or against jurisdiction in

  the future.

          7.     The case caption for the Action should be amended to remove Actavis Pharma,

  Inc. and Teva Pharmaceuticals USA, Inc. as follows:




                                                   4
Case 2:20-cv-00534-CCC-MF Document 11 Filed 02/03/20 Page 5 of 6 PageID: 327




                                                    x
  MERCK SHARP & DOHME CORP.,
  CUBIST PHARMACEUTICALS LLC,
  OPTIMER PHARMACEUTICALS LLC,
  MSD INVESTMENT HOLDINGS
  (IRELAND), AND MSD INTERNATIONAL
  GMBH,                                                  Civil Action No. 20-5 34 (CCC)(MF)
                                Plaintiffs,

                           V.

  ACTAVIS LABORATORIES FL, INC.,

                                Defendant.
                                                    x


  SO STIPULATED:                                        Respectfully submitted,

  Dated: January 27, 2020.


  By: s/ Liza M. Walsh                             By: s/ Charles M. Lizza
      Liza M. Walsh                                    Charles M. Lizza
      Tricia B. O’Reilly                               William C. Baton
      Selina M. Ellis                                  SAUL EWING ARNSTEIN & LEHR LLP
      WALSH Pizzi O’REILLY FALANGA       LLP           One Riverfront Plaza, Suite 1520
                                                       Newark, New Jersey 07 102-5426
      100 Mulberry Street, 15th Floor                  (973) 226-6700
      Newark, NJ 07102                                 clizza@saul.com
      (973) 75 7-1 100                                 wbaton@saul.com
      Of Counsel:                                       Of Counsel:
      Michael Nutter                                    Thomas D. Rein
      Ivan Poutlaos                                     Stephanie P. Koh
      WINSTON & STRAWN LLP                              Gwen Hochman Stewart
      35 West Wacker Drive                              Leif Peterson
      Chicago, IL 60601                                 SIDLEY AUSTIN LLP
      (312) 558-5600                                    One South Dearborn Street
                                                        Chicago, Illinois 60603
      Attorneys for Defendants                          (312) 853-7000
      Actavis Laboratories FL, Inc., Actavis            trein@sidley.com
      Pharma, Inc., and Teva                            skoh@sidley.com
      Pharmaceuticals USA, Inc.                         gstewartsidley.com
                                                        leif.peterson@sidley.com
                                                        -and-

                                                        Peter S. Choi
                                                        SIDLEY AUSTIN LLP
                                                        1501 K. Street, N.W.



                                               5
Case 2:20-cv-00534-CCC-MF Document 11 Filed 02/03/20 Page 6 of 6 PageID: 328




                                           Washington, DC 20005
                                           (202) 736-8000
                                           peter.choi@sidley.com
                                           Attorneys for Plaintffs
                                           Merck Sharp & Dohme Corp., Cubist
                                           Pharmaceuticals LLC’, Optimer
                                           Pharmaceuticals LLC, MSD Investment
                                           Holdings (Ireland), and M$D International
                                           GmbH


  It is SO ORDERED.

  DATED:      -‘      ,   2-02O By:
                                      The Honorable Claire C. Cecchi
                                      UNITED STATES DISTRICT COURT JUDGE




                                       6
